              Case 2:20-cv-01155-MJP Document 12 Filed 09/29/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          DONALD STRATTON,                                CASE NO. C20-1155 MJP

11                                Plaintiff,                ORDER GRANTING PLAINTIFF’S
                                                            MOTION FOR LEAVE TO SERVE
12                 v.                                       PROCESS BY UNITED STATES
                                                            MARSHAL SERVICE
13          STATE FARM FIRE AND
            CASUALTY CO. et al.,
14
                                  Defendants.
15

16
            This matter came before the Court on plaintiff’s motion for an order granting leave to
17
     serve process by United States Marshal Service. Having considered the pleadings filed in this
18
     action and the following evidence:
19
                1. Application for leave to proceed in forma pauperis (Dkt 1).
20
                2. Declaration of Donald Stratton (Exhibit A).
21
                3. Records and files herein.
22
            The Court finds:
23
                1. Plaintiff was granted leave to proceed in forma pauperis under 28 U.S.C. § 1915.
24

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO SERVE PROCESS BY UNITED STATES
     MARSHAL SERVICE - 1
             Case 2:20-cv-01155-MJP Document 12 Filed 09/29/20 Page 2 of 2




 1            2. Express statutory provisions exist under 28 U.S.C. § 566 and 28 U.S.C. §

 2                1915(d)(formerly 28 U.S.C. 1915(c)) to authorize service of process by United

 3                States Marshal Service.

 4            3. Plaintiff has failed to return the blank summons form and USDC return envelope

 5                mailed to him on August 25, 2020. (See August 25, 2020 docket entry.)

 6            4. Plaintiff is financially unable to effect service of process in this matter without the

 7                assistance of United States Marshal Service.

 8         Based on the above findings, the Court GRANTS Plaintiff’s Motion and ORDERS:

 9            1. If Plaintiff returns the blank summons form by the deadline listed above, the

10                United States Marshal Service shall serve process on Plaintiff’s behalf and shall

11                file proof of service with the Court thereafter as provided under FRCP 4.

12

13         The clerk is ordered to provide copies of this order to all counsel.

14         Dated September 29, 2020.



                                                         A
15

16
                                                         Marsha J. Pechman
17                                                       United States Senior District Judge

18

19

20

21

22

23

24

     ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO SERVE PROCESS BY UNITED STATES
     MARSHAL SERVICE - 2
